Citation Nr: 0430433	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  99-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bone fractures 
secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from March 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
the appellant's claim of entitlement to service connection 
for broken bones secondary to ionizing radiation.  The 
appellant disagreed and this appeal ensued.  In January 2001, 
the Board remanded the claim for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The appellant period of service in Japan occurred after 
the dropping an atomic weapon on Nagasaki.  

2.  A disability involving bone fractures was diagnosed many 
years after the appellant's separation from active duty 
service.  

3.  A disability involving bone fractures was not shown in 
service, and was not related to the appellant's military 
service, including any in-service radiation exposure.  


CONCLUSION OF LAW

Service connection for bone fractures secondary to exposure 
to ionizing radiation is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.  Section 5103(a), as amended by the VCAA, applies to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (a 
person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA).  

The appellant's initial claims involved in this case were 
received in June 1998, and there is no issue as to provisions 
of forms or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in February 1999, prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini II, the 
Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in June 1998, the RO sent 
letters to him and in August 1998 seeking detailed 
information on claimed exposure to radiation.  It also sent 
letters to health care providers he identified asking for 
documentation of his treatment.  After he disagreed with the 
denial of his claim, the RO sent him a statement of the case 
in July 1999 informing him of the evidence considered, the 
legal criteria applicable, and the analysis of the claim, 
including identification of elements for which evidence was 
deficient.  After receipt of further evidence and 
readjudication of the claim, the RO sent him a supplemental 
statement of the case with similar notification of the 
evidence, applicable law, and reasons for the decision.  

After the Board's January 2001 remand of the case, and 
pursuant to the remand directives, the RO sent letters in 
August 2001, March 2002, and May 2002 to health care 
providers identified by the appellant.  In March 2002, it 
sent the appellant a supplemental statement of the case and a 
letter informing him of the criteria for proving service 
connection in this case, and the type of information or 
evidence needed to substantiate the claim.  By a letter dated 
in July 2003, the RO told the appellant of the specific 
information in the claims file pertinent to his claim, what 
specific action VA was taking to obtain further pertinent 
evidence, and what action he should take to further assist VA 
in adjudicating the claim.  After receipt of additional 
evidence, the RO issued an April 2004 supplemental statement 
of the case that told him of the evidence considered, the 
legal criteria applicable, and the analysis of the claim, 
including identification of elements for which evidence was 
deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  As early as 1998, the 
RO notified him of the need for information or evidence 
concerning the claim.  In response, the appellant identified 
sources of treatment, and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claims, of the information 
and evidence she was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claims.  See Pelegrini II , No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II , to 
decide the appeal would not be prejudicial error to the 
claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record 
includes the service medical records, VA and private 
treatment records, submissions from the appellant, and 
documentation of efforts to obtain evidence from health care 
sources identified by the appellant.  The appellant has not 
identified any additional VA or private treatment records 
with regard to the claims.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes VA examinations in July 2001 and 
in April 2004.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  



II.  Analysis

The appellant seeks entitlement to service connection for a 
disability involving bone fractures, or osteoporosis, claimed 
as a residual of exposure to ionizing radiation.  For a 
veteran exposed to radiation during service, VA law and 
regulations provide that service connection for a disease or 
disorder that is claimed to be attributable to ionizing 
radiation exposure during service may be established in one 
of three different ways.  Stone v. Gober, 14 Vet. App. 116 
(2000); McGuire v. West, 11 Vet. App. 274 (1998); Wandel v. 
West, 11 Vet. App. 200 (1998); Ramey v. Brown, 9 Vet. App. 40 
(1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In the first way, 38 U.S.C.A. § 1112(c) (West 2002) and 
38 C.F.R. § 3.309(d)(2) (2003) provide for presumptive 
service connection where any of the now 20 types of cancer 
are shown in a veteran involved in a "radiation-risk 
activity".  These diseases are listed as the following: 
leukemia (other than chronic lymphocytic leukemia [emphasis 
added]), cancer of the thyroid, cancer of the breast, cancer 
of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract and bronchiolo-alveolar 
carcinoma, cancer of the bone, cancer of the brain, cancer of 
the colon, cancer of the lung, and cancer of the ovary.  
38 U.S.C.A. § 1112(c)(2) (West 2002).  The record does not 
show, nor has the appellant contended, that he has one of 
these diseases.  For this reason, service connection cannot 
be established under the authority of 38 U.S.C.A. § 1112(c) 
(West 2002) and 38 C.F.R. § 3.309(d)(2) (2003).  

The second way involved "radiogenic diseases" listed at 
38 C.F.R. § 3.311(b) (2003), which will be service connected 
provided that certain conditions specified in that regulation 
are met.  This regulation establishes a series of 
chronological obligations upon both parties.  Hilkert v. 
West, 12 Vet. App. 145, 148 (1999).  First, the claimant must 
establish that the veteran has a radiogenic disease within a 
certain time period.  See 38 C.F.R. § 3.311(b) (2003).  Once 
a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the 
disease is related to his radiation exposure while in 
service, VA must then obtain a dose assessment.  38 C.F.R. § 
3.311(a)(1) (2003).  After it is determined by the dose 
assessment that the veteran was exposed to radiation, the RO 
is then required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1) (2003).  Hilkert, 12 Vet. App. at 148.  

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  38 C.F.R. § 
3.311(b)(2) (2003).  The record does not show, nor has the 
appellant contended, that he has one of these "radiogenic 
diseases".  For this reason, service connection cannot be 
established under the authority of 38 C.F.R. § 3.311(b) 
(2003).  

As for the third manner in which the appellant might 
establish compensation benefits, service connection can be 
established on a direct basis under the provisions of 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303 (2003).  
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  If a claim 
is based on a disease other than one of those listed at 
38 C.F.R. § 3.311(b)(2) or (3) (2003), as is the case here, 
VA shall nevertheless consider the claim under the provisions 
of this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a "radiogenic disease".  38 C.F.R. 
§ 3.311(b)(4) (2003).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  With chronic disease shown as 
such in service or within the presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

To establish service connection, either the evidence must 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The VA shall consider 
all information and lay and medical evidence of record in a 
case before it with respect to benefits under laws 
administered by the VA.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of the matter, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

In adjudicating this claim, therefore, VA must assess whether 
the appellant was in an area where he could be exposed to 
radiation and, of so, whether there is medical evidence 
supporting his contention of a nexus - a relationship - 
between such exposure and the current medical disorder.  

With regard to his activities and whereabouts during his 
service, the service department records associated with the 
claims file show he entered service at Fort McClellan, 
Alabama, in March 1945, had a military occupation specialty 
of light truck driver, and separated from service in November 
1946 at Fort Sam Houston, Texas.  During his service, he 
served with the 341st Ordnance Depot Company and received the 
Asiatic-Pacific Theater Campaign Ribbon, the Meritorious Unit 
Award, the Army of Occupation (Japan) Ribbon, and the World 
War II Victory Ribbon with one overseas service bar.  His 
enlisted records indicate that on October 18, 1945, he 
(presumably with his unit) departed the United States and 
arrived in "AP" (Asia-Pacific) on November 13, 1945.  He 
departed "AP" on September 20, 1946, and arrived in the 
United States on October 1, 1946.  In a statement dated in 
August 1998, the appellant claimed he served in Nagasaki, 
Japan, on occupation duty in the months after the explosion 
of an atomic weapon there in August 1945.  In a March 2002 
statement, he indicated he was stationed in Kobe, Japan, 
which is on the island of Honshu, and traveled through 
Nagasaki on his way to Kobe.  

The records do not show where in "AP" the appellant served, 
or specifically the port of debarkation in November 1945 or 
embarkation in September 1946.  While assigned to the 341st 
Ordnance Depot Company in Kobe, the service medical records 
show he received treatment at several medical facilities 
there and on one occasion in Osaka, Japan.  There is no 
indication in the available service department records that 
the appellant or the 341st Ordnance Depot Company was 
assigned occupation duty in Nagasaki.  As to whether he and 
his unit debarked at and traveled through Nagasaki on their 
way to Kobe, the record is silent.  (It is of interest that 
Kobe is on the island of Honshu, whereas Nagasaki is on the 
island of Kyushu, making the use of Nagasaki as a place of 
debarkation for duty in Kobe unlikely.)  It is possible, 
given the appellant's service in Japan for about 10 months, 
he traveled to cities other than Kobe and Osaka, though he 
has not specifically alleged that.  

Even if the record were to show that the appellant was in 
Nagasaki, either for occupation duty or for any other 
purpose, the medical evidence in this case is dispositive.  
Two medical opinions in the record discuss the appellant's 
allegations of a relationship between the osteoporosis and 
history of bone fractures and his alleged radiation exposure.  
VA examination in July 2001 indicated the examiner had 
reviewed the claims file and examined the appellant.  He 
noted the appellant's history of broken bones and his 
statement that he served on occupation duty in Nagasaki.  The 
examiner diagnosed degenerative joint disease of the 
lumbosacral spine following a fracture of L4-5, post-
irradiation with loss of function due to pain, and fractures 
of the right leg and foot, with wrist, and left hip.  The 
examiner then commented: "It is my opinion that the 
fractures incurred as a result of exposure to ionizing 
radiation is possible."  Because the examiner did not 
provide a rationale for this opinion, the RO sought 
amplification.  Another VA physician in April 2004 opined 
that the appellant's osteoporosis was not due to ionizing 
radiation.  This physician reported that osteoporosis was a 
skeletal disorder characterized by compromised bone strength 
predisposing to an increased risk of fracture, and discussed 
the risk factors, complications and costs, and 
pathophysiology of the disease.  Exposure to ionizing 
radiation was not discussed as a cause of osteoporosis, 
either in a generic sense or in particular reference to this 
claimant.  

These medical opinions - one indicating an unspecified 
possibility of a relationship, and the other declaring no 
such relationship - run contrary to the appellant's 
assertions.  Even if it were assumed that the appellant 
served in Nagasaki and was there (or anywhere else) exposed 
to ionizing radiation, the medical evidence of record weighs 
against the conclusion that there was a relationship between 
that exposure and the osteoporosis or bone fractures seen 
after his service.  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for bone fractures 
secondary to ionizing radiation exposure.  


ORDER

Service connection for bone fractures secondary to ionizing 
radiation exposure is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



